Exhibit 10.39

 

Execution Version

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

WHEREAS, NCO Group, Inc., a Pennsylvania corporation (“Old NCO”) and the
undersigned (the “Employee”) entered into an employment agreement, dated as of
November 15, 2006 (the “Agreement”);

 

WHEREAS, after the effective date of the Agreement, Old NCO merged with and into
its parent, Collect Holdings, Inc., a Delaware corporation (the “Company”), with
the Company surviving the merger (the “Merger”) and changing its name to NCO
Group, Inc.;

 

WHEREAS, in connection with the Merger, the Agreement was assigned by operation
of law to, and assumed by, the Company; and

 

WHEREAS, the Company and the Employee desire to amend the Agreement as set forth
herein (the “Amendment”).

 

NOW THEREFORE, the Employee and the Company, intending to be legally bound,
hereby amend the Agreement as follows:

 

1.                                       Section 7(a)(ii)(1)(a) of the Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(a)                            will continue to pay to the Employee his then
current Base Salary and Target Bonus, calculated under Section 4(b) of this
Agreement, for a period of twenty-four (24) months (the “Initial Severance
Period”) (with such Base Salary to be paid in accordance with the Company’s
payroll practices and with any such bonuses to be paid in the year following the
year to which they relate); and”

 

2.                                       Section 7(a)(ii)(1)(b) of the Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(b)                           will (I) reimburse the Employee for his and his
eligible dependents’ healthcare continuation coverage (COBRA) premiums, less the
amount (the “Employee Portion”) that a full-time active employee of the Company
would be required to pay for such coverage under the Company’s healthcare plans,
until the earlier of the 18 month anniversary of such termination and the date
on which the Employee becomes eligible for healthcare coverage under the plan of
a subsequent employer that provides benefits that are substantially similar (or
better) in the aggregate to the benefits provided under the Company’s healthcare
plans, as agreed upon by the parties hereto in good faith, or if no such
agreement can be reached, as determined in good faith by an independent third
party acceptable to the parties hereto (such period, the “COBRA Period”) and
(II) from the expiration of the COBRA Period until the second anniversary of the
Employee’s termination of employment with the Company, reimburse the Employee
for the cost of his and his eligible dependents’ healthcare coverage premiums
under the healthcare plan of such subsequent employer or under private health
insurance (as applicable), in either case, only to the extent that the costs of
such premiums to the Employee exceed the Employee Portion (but not in an amount
in excess of the amount that the Company would

 

--------------------------------------------------------------------------------


 

be required to reimburse the Employee under clause (I) hereof if the Employee
continued COBRA coverage during such period).”

 

3.                               Section 7(a)(ii)(2) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(2)                            if the effective date of the Employee’s
termination of employment is after the Initial Term but on or prior to November
15, 2012:

 

(a)                                  will pay to the Employee two times his then
current Base Salary and two times his Target Bonus, calculated under Section
4(b) of this Agreement, for a period of twelve (12) months (the “Severance
Period”) (with such Base Salary to be paid in accordance with the Company’s
payroll practices and any such bonuses to be paid in the year following the year
to which they relate); and

 

(b)                                 will provide the benefits set forth in
Section 7(a)(ii)(1)(b).”

 

4.                               Sections 7(a)(ii)(3) and 7(a)(ii)(4) of the
Agreement are hereby renumbered as Section 7(a)(ii)(4) and Section 7(a)(ii)(5),
respectively, and the following is hereby added to the Agreement as the new
Section 7(a)(ii)(3):

 

“(3)                            if the effective date of the Employee’s
termination of employment is after November 15, 2012:

 

(a)                                  will continue to pay to the Employee his
then current Base Salary and Target Bonus, calculated under Section 4(b) of this
Agreement, during the Severance Period (with such Base Salary to be paid in
accordance with the Company’s payroll practices and with any such bonuses to be
paid in the year following the year to which they relate); and

 

(b)                                 will (I) reimburse the Employee for his and
his eligible dependents’ healthcare continuation coverage (COBRA) premiums, less
the Employee Portion, until the earlier of the 12 month anniversary of such
termination and the date on which the Employee becomes eligible for healthcare
coverage under the plan of a subsequent employer that provides benefits that are
substantially similar (or better) in the aggregate to the benefits provided
under the Company’s healthcare plans, as agreed upon by the parties hereto in
good faith, or if no such agreement can be reached, as determined in good faith
by an independent third party acceptable to the parties hereto (such period, the
“Benefit Continuation Period”) and (II) from the expiration of the Benefit
Continuation Period until the first anniversary of the Employee’s termination of
employment with the Company, reimburse the Employee for the cost of his and his
eligible dependents’ healthcare coverage premiums under the healthcare plan of
such subsequent employer to the extent that the costs of such premiums to the
Employee exceed the Employee Portion (but not in an amount in excess of the
amount that the Company would be required to reimburse the Employee under clause
(II) hereof if the Employee continued COBRA coverage during such period).”

 

--------------------------------------------------------------------------------


 

5.                                       The first sentence of Section 8(b) of
the Agreement is hereby amended by replacing the phrase (i) “during the Initial
Term of this Agreement” with the phrase “on or prior to November 15, 2012” and
(ii) “the expiration of the Initial Term” with the phrase “November 15, 2012.”

 

6.                                       A new Section 16 is hereby added to the
Agreement to read as follows:

 

“16.                           409A Compliance.  This Agreement is intended to
comply with Code Section 409A, to the extent applicable, and the parties hereto
agree to interpret, apply and administer this Agreement in the least restrictive
manner necessary to comply therewith and without resulting in any increase in
the amounts owed hereunder by the Company.  All reimbursements under this
Agreement will be made to the Employee as soon as practicable following
submission of satisfactory evidence to the Company, but in no event later than
the last day of the calendar year following the calendar year in which such
expenses were incurred.  In addition, no reimbursement or in-kind benefit shall
be subject to liquidation or exchange for another benefit and the amount
available for reimbursement, or in-kind benefits provided, during any calendar
year shall not affect the amount available for reimbursement, or in-kind
benefits to be provided, in a subsequent calendar year.  The 409A Gross-Up
Payment and the Gross-Up Payment shall be paid to the Employee by no later than
the last day of the taxable year following the taxable year in which the
Employee remits the related taxes.  Any accrued but unpaid Base Salary as of the
date of the Employee’s separation from service shall be paid within 30 days
after the date of such separation and any accrued but unpaid bonus shall be paid
in the year following the year of termination in accordance with Section 4(b). 
The provisions of this Section 16 shall survive the termination of this
Agreement.”

 

7.                                       Other than as modified by this
Amendment, the Agreement is ratified and affirmed in all respects and shall
remain in full force and effect subject to the terms thereof.  All capitalized
terms not defined herein shall have the meaning set forth in the Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

To record the adoption of this Amendment, the Board of Directors of the Company
has caused an authorized member of the Board of Directors of the Company to
execute this Amendment this 27th day of September, 2010.

 

NCO GROUP, INC.

 

EMPLOYEE

 

 

 

By:

/s/ John R. Schwab

 

/s/ John R. Schwab

Name:

John R. Schwab

 

John Schwab

Title:

EVP and CFO

 

 

 

 

 

 

 

 

Dated:

September 27, 2010

 

Dated:

September 27, 2010

 

--------------------------------------------------------------------------------